DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Streck (US 2008/0179741).
As to claims 1, 8, and 15, Streck teaches a semiconductor structure (fig. 4A), comprising: a substrate (101/301/401, [0030]); a first dielectric layer (102/302/402) disposed over the substrate (Fig. 1A, [0030]); a first conductive feature (103/303/403) disposed in the first dielectric layer (102/202/302, Fig. 1A, [0030]); an etch stop layer (106/306/406) disposed over the first dielectric layer (102/302) and the first conductive feature (103/303/403), wherein the etch stop layer comprises a metal-containing layer (106/306/406) and a silicon-containing layer (307), the metal-containing layer is located between the first dielectric layer (102/302/402) and the silicon-containing layer (307), the metal-containing layer comprises a nitride-containing region and an oxide-containing region, and the nitride-containing region contacts the first conductive feature (fig. 1E, [0034] – [0039] and [0052]); a second dielectric layer (422) disposed over the etch stop layer (106/306/406, fig. 4A, [0054]); and a second conductive feature (423) penetrating the second dielectric layer (422) and electrically connecting with the first conductive feature (103/303/403, Fig. 4A, [0054]).
As to claim 2, Streck further teaches the oxide- containing region contacts the first dielectric layer (fig. 1E).
As to claim 3, Streck further teaches the nitride- containing region is surrounded by the oxide-containing region (Fig. 1E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Streck.
As to claim 19, Streck further teaches forming a second dielectric layer (422) over the etch-stop layer and forming a second conductive feature (423) in the opening and electrically connecting with the first conductive feature (fig. 4A, [0057]). Streck does not teach forming a mask layer on the second dielectric layer, wherein the mask layer comprises a first mask layer disposed on the second dielectric layer and a second mask layer disposed on the first mask layer; etching the second dielectric layer by using the second mask layer as an etching mask to form an opening exposing a portion of the etch-stop layer; removing the second mask layer; etching the portion of the etch-stop layer to expose the first conductive feature.
However, using multiple masks to etch a via trench in a dielectric is very well-known in the art and would have been obvious so as to use an industrially tested and accepted method of forming an interconnect.
As to claim 20, Streck does not teach the second dielectric layer is etched by a dry etching process, the second mask layer is removed by a wet etching process, and the portion of the etch-stop layer is etched by a dry etching process. However, these are common methods for etching common dielectric/etch stop layers having common materials with different etch selectivities with respect to each other. Thus, using wet and dry etches would be a f unction of the materials chosen for the different layers and their use would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 4-7, 9-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 4-7, and 10-13, Streck fails to teach the oxide-containing region is covered by the nitride-containing region and located between the nitride-containing region and the first dielectric layer; or the nitride- containing region contacts the first dielectric layer, and the oxide-containing region is separated from the first dielectric layer by the nitride-containing region. Both regions are formed simultaneously and adjacently.
As to claims 16-18, Streck fails to teach performing a second surface treatment process on a top surface of the first dielectric layer; and forming the oxide-containing region on the treated top surface of the first dielectric layer. The oxide and nitride portions are formed simultaneously, thus there is no second surface treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
9/28/22